IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. WR-76,475-04



                   EX PARTE KENNETH RAY FRELOW, Applicant



             ON APPLICATION FOR WRIT OF HABEAS CORPUS
                       CAUSE NUMBER 1158422-D
                   TH
         IN THE 176 JUDICIAL DISTRICT COURT HARRIS COUNTY


       Per curiam. Alcala, J., not participating.


                                           ORDER

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,

the clerk of the trial court transmitted to this Court this application for writ of habeas corpus.

Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of

aggravated assault with a deadly weapon and sentenced to ten years’ imprisonment. The

First Court of Appeals affirmed his conviction. Frelow v. State, No. 01-09-00718-CR (Tex.

App.–Houston [1st ] Nov. 4, 2010).
       After a review of the record, we find that Applicant’s first three claims regarding due

process and mandatory supervision are without merit. Therefore, we deny relief.

       Applicant’s claim challenging the deadly weapon finding in his case was available at

the time of his previous 11.07 applications, therefore is dismissed pursuant to T EX. C ODE OF

C RIM. P RO. Art. 11.07 § 4.

Filed: April 22, 2015
Do not publish